DETAILED ACTION
This action is in response to the amended application filed 12 July 2019, claiming benefit back to 13 July 2018.
	Claims 1 – 6, 11 – 13, 16 – 21, 31, 32, 41, 43, and 56  are pending and have been examined; claims 7 – 10, 14, 15, 22 – 30, 33 – 40, 42, 44 – 55, and 57 – 77 have been cancelled by Applicant.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 July 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6, 11 – 13, 16 – 21, 31, 32, 41, 43, and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	It has been held that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. (See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). Further, it has been held that a showing of possession alone does not cure the lack of a written description.  An applicant shows possession of the claimed invention by describing the claimed Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).

Claim 1 recites calculating with the processor, for each dimension of the data in the set of dimensions of data a dimension-specific outlier factor by aggregating timeframe-specific outlier weights for each timeframe in which a timeframe-specific value in the set of timeframe-specific values exceeds the measure outlier threshold; however Examiner is unable to find support in Applicant’s originally filed specification for the limitation of calculating a dimension-specific outlier factor by aggregating timeframe-specific outlier weights for each timeframe, however Applicant’s specification is silent regarding aggregating outlier weights, or summing outlier weights or the equivalent.  Paragraph [00140] shows that the product of the  weight as multiplied by the incidence value summed; not that the outlier weights themselves are aggregated. As such, Applicant has failed to show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. 
	Claims 2 – 6, 11 – 13, and 16 – 20 are dependent from claim 1, and have the same deficiencies under 112(a). 
	Claims 21 and 41 recite the same limitation as found in claim 1, and are rejected as having the same deficiencies under 112(a).   Claims 31 and 32 and claims 43 and 56 are dependent from claims 21 and 41, respectively, and have the same deficiencies under 112(a). 

Claim 2 recites “The computer-implemented method of claim 1, further comprising determining an operation improvement based on the ranked order”, however Examiner is unable to find descriptive means as words, structures, figures, diagrams, and formulas that describe the limitation.  While Applicant’s specification at paragraphs [00119], [00121], [00139], and [00158] mention values that may need attention for improving operations, none of the improvements in Applicant’s specification are determined based on the rank order that is based on the dimension-specific outlier factor, as recited in claim 1. 

Claim 4 recites “The computer-implemented method of claim 1, wherein the timeframe-specific outlier weights are preconfigured”, however Examiner is unable to find descriptive means as words, structures, figures, diagrams, and formulas that describe the limitation.  The only explicit mention of ‘outlier weights’ appears in paragraph [0007].  Further, none of the other paragraphs describing the weights state that they are preconfigured or the equivalent. 

12 recites “The computer-implemented method of claim 1, wherein determining a measure outlier threshold comprises applying control charts to the set of timeframe-specific values of the measure to derive an indicator of an outlier trend of the set of timeframe-specific values of the measure”, however Examiner is unable to find descriptive means as words, structures, figures, diagrams, and formulas that describe the limitation.  Applicant’s specification, at paragraph [00156] states “In embodiments, at step 2822 a statistical computation is performed on the selected dimension/sub-timeframe for all values within the dimension to facilitate determining/learning potential boundaries for detecting outliers. Exemplary computations at this step may include averages, means, standard deviations, control charting, p-value computing, trending analysis and the like”), however Examiner is unable to find in Applicant’s originally filed specification any teaching or disclosure regarding using ‘control charts’ to derive an outlier trend.   It is further noted that “outlier trend” is not found in Applicant’s originally filed specification either. 
	Claim 32 recites the same limitation as found in claim 12, and are rejected as having the same deficiencies under 112(a).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 16, and 56 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites “The computer-implemented method of claim 1, wherein the timeframe-specific outlier weights are calculated based on a relationship of each specific timeframe to an assisted analytics reference timeframe”, however it is unclear what is meant by an assisted analytics reference timeframe, as this is not a term of art, and is further not described in Applicant’s originally filed specification.  Clarification and correction is requested. 

Claim 6 recites “wherein the timeframe-specific outlier weights are calculated based on a relationship of each specific timeframe to a cycle timeframe”, however it is unclear what is meant by a cycle timeframe, 

Claim 16 recites “the computer-implemented method of claim 1, wherein the user selected measure is calculated from data in the data set for a plurality of timeframes that is independent of the specific timeframes for which outliers of the user selected measure are determined”, however it is unclear what is being recited in this claim.  Is the timeframe for the data set independent from the specific timeframes for which outliers of the user selected measure are determined, or is the data set independent of the specific timeframes?  If it is the former, how are the timeframes for the data not related to the timeframes for which the outliers of the data are determined?  If the data covers time X, but the timeframe for the outliers is time Y, and X and Y are independent, how can the data for time X apply to the outliers for time Y?
  Applicant’s specification at [00148] states “In embodiments, identifying candidate anomalies in a set of data, such as business performance data and the like may help in identifying one or more opportunities for adjusting, for example a business process. Identifying candidate anomalies in such a set of data may be performed independent of the underlying source of data, the type of business, the type of factors contributing to the business performance data, and intended use of the candidate anomaly identifying results, and the like”.  As such, Examiner will interpret this claim to be independent of the underlying source of data.  
	Claim 56 recites substantially similar limitations to those found in claim 16, and is rejected using the same rationale. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 6, 11 – 13, 16 – 21, 31, 32, 41, 43, and 56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of populating a set of dimensions of the data with dimensions that contribute at least one data value to the user selected measure, wherein the set of dimensions comprises a subset of the plurality of dimensions of data; calculating for each dimension of the data in the set of dimensions of data a measure outlier threshold for a set of timeframe-specific values of the measure; and calculating, for each dimension of the data in the set of dimensions of data a dimension-specific outlier factor by aggregating timeframe-specific outlier weights for each timeframe in which a timeframe-specific value in the set of timeframe-specific values exceeds the measure outlier threshold.  These limitations, as drafted,  are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind,1 but for the recitation of generic computer components. That is, other than reciting “by the processor,” nothing in the claim elements precludes the steps from practically being performed in the mind. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements include ‘responsive to a user selection’, which is merely insignificant extra-solution activity, i.e. the receiving of data indicating a user selection; ‘presenting in an electronic interface, the dimensions in the set of dimensions of data in a ranked order that is based on the dimension-specific outlier factor’, which is merely extra-solution activity of presenting the results of data collection and analysis2; and a processor, which is recited at a high level of generality, and merely automates the steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not 
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 6, 11 – 13, and 16 – 20:
Claim 2 merely recites an additional mental step of determining an improvement based on the data collection and analysis;
Claim 3 merely further describes the ranked order;
Claims 5 and 6 merely further describe the weights;
Claims 11 – 13 and 20 merely further describe the determination / calculation of the outliers;
Claims 16 – 19 merely further describe data and the timeframes of the data used in the calculations.

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other per se [e.g. a processor, an electronic interface, calculation circuit(s)] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry3  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [00153], [00167], [00179]-[00181], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation4.
Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.         

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 – 6, 13, 16, 17, 19, 21, 41, 43, and 56 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Mishra (U.S. 2017/0199902).
.
In respect to claims 1, 21,  and 41, Mishra discloses a computer-implemented method of assisted analytics, comprising:
	responsive to a user selection of a measure that is calculated from a data set that is characterized by a plurality of dimensions of data (see at least [0019] In at least some embodiments clients of the SMAS may request the detection of unusual or anomalous observation records in a specified stream using the SMAS programmatic interfaces. (The terms "outlier" and "anomaly" may be used synonymously herein to refer to such records.)) , populating, with a processor a set of dimensions of the data with dimensions that contribute at least one data value to the user selected measure, wherein the set of dimensions comprises a subset of the plurality of dimensions of data (see at least [0046] FIG. 4 and FIG. 5 collectively illustrate initial steps of a technique for identifying outliers from a data set using random cut trees, according to at least some embodiments. A two-dimensional data set comprising 35 records is used ;
	calculating with the processor, for each dimension of the data in the set of dimensions of data a measure outlier threshold for a set of timeframe-specific values of the measure (see at least [0021] The results of the outlier detection algorithm may be indicated in any of several different formats in different embodiments... For example, if outlier scores are generated in the range 0.0 to 1.0, with 1.0 representing an extremely unusual or abnormal record and 0.0 representing an inlier or typical record, in one embodiment the service may only notify the client regarding observation records whose outlier score is greater than 0.7 (or some other selected threshold). Records whose outlier scores meet a selected threshold may simply be classified as outliers or anomalies in some embodiments, while the remaining records may be classified as inliers or non-anomalous records... [0022]... whether some or all of the attribute values of the observation records should be indicated together with outlier scores, the time windows [i.e. timeframe-specific values] over which anomaly detection should be performed on received observation records, and so on);
	calculating with the processor, for each dimension of the data in the set of dimensions of data a dimension-specific outlier factor by aggregating timeframe-specific outlier weights5 for each timeframe in which a timeframe-specific value in the set of timeframe-specific values exceeds the measure outlier threshold (see at least [0027] ... With respect to a formula or equation for outlier score calculation, the tree depth parameters, distance parameters and/or sparsity parameters may have to be selected in at least some embodiments. In some embodiments, some attributes may be assigned different weights than others, indicating for example the relative importance of one attribute versus others when determining whether a given observation record is an outlier, and such attribute weights may be considered parameters of the algorithm. In one embodiment, a time-window or similar temporal replacement parameter may be used to update the trees, e.g., with respect to replacing observation records from the samples, more recently-received observation records may be assigned a higher probability of being included in the samples than older observation records...; see further  [0044] In some embodiments, as mentioned above, the
outlier scores of various observation records are provided to clients or other destinations in real time or near-real-time); and
	presenting in an electronic interface, the dimensions in the set of dimensions of data in a ranked order that is based on the dimension-specific outlier factor (see at least [0021] ... The outlier scores (and/or corresponding  binary results) generated for different observation records may be stored or  recorded, e.g., for later trend analysis.  In another embodiment, records may  be ranked (or sorted) according to their outlier score; ) .

In further respect to claim 41, Mishra further discloses a user interface of a computing system, a digital data set, a measure outlier threshold calculation circuit, and a dimension-specific outlier factor calculation circuit6 (see at least [0096]-[0099]). 

In respect to claims 3 and 43, Mishra discloses the computer-implemented method of claim 1, wherein the ranked order is limited to dimensions for which an outlier is determined (see at least [0021] ... The outlier scores (and/or corresponding  binary results) generated for different observation records may be stored or  recorded, e.g., for later trend analysis.  In another embodiment, records may be ranked (or sorted) according to their outlier score) .

In respect to claim 4, Mishra discloses the computer-implemented method of claim 1, wherein the timeframe-specific outlier weights are preconfigured7 (see at least [0083] ... Attribute-specific weights, which may indicate the subjective importance of different attributes from a client perspective, may be used to select split attributes ( e.g., in addition to or instead of range-based selection) in some embodiments).

In respect to claim 5, (as best interpreted in light of the 112(b) rejection), Mishra discloses the computer-implemented method of claim 1, wherein the timeframe-specific outlier weights are calculated based on a relationship of each specific timeframe to an assisted analytics reference timeframe (see at least [0054] ... a weighted stream sample update algorithm may be used, in which for example newer observation records are assigned a higher weight or priority with respect to inclusion in the sample than older observation records).

In respect to claim 6, (as best interpreted in light of the 112(b) rejection, Mishra discloses the computer-implemented method of claim 1, wherein the timeframe-specific outlier weights are calculated based on a relationship of each specific timeframe to a cycle timeframe. (see at least [0054] ... a weighted stream sample update algorithm may be used, in which for example newer observation records are assigned a higher weight or priority with respect to inclusion in the sample than older observation records).

In respect to claim 13, Mishra discloses the computer-implemented method of claim 1, wherein determining a measure outlier threshold comprises generating at least one of an average and a standard deviation of the set of timeframe-specific values of the measure (see at least [0062]... the see further [0025] ... For example, the standard deviation of an attribute may be computed based on historic records, and the value of that attribute in future streaming records may be divided by the standard deviation so as to prevent any one attribute from unduly influencing geometric distance).
 
In respect to claims 16 and 56, (as best interpreted in light of the 112(b) rejection),  the computer-implemented method of claim 1, wherein the user selected measure is calculated from data in the data set for a plurality of timeframes that is independent of the specific timeframes for which outliers of the user selected measure are determined (see at least [0030] Generally speaking, each of the subsystems 104, 106, 108, 110 and 190 may include one or more nodes or components, implemented for example using respective executable threads or processes instantiated at various servers or hosts of a provider network. Nodes of the ingestion subsystem 104 may be configured (e.g., by nodes of the control subsystem 110) to obtain or receive data records of a particular data stream from data producers 158, and each ingestion node 160 may pass received data records on to corresponding nodes of the storage subsystem 106. Data producers 158, such as 158A-158C, may include a wide variety of data sources, such as an array of sensors, logs of web applications, security cameras, and the like in various embodiments). 

In respect to claim 17, Mishra discloses the computer-implemented method of claim 1, wherein the set of timeframe-specific values of the measure correspond to a plurality of sequential timeframes for which the measure was calculated (see at least [0026] In another embodiment, a single numeric attribute may be pre-processed to generate multiple numeric attributes. The shape of the curve of recent values of a numeric attribute may be captured by sliding a window of length w over the past values. This process, known as shingling, transforms one-dimensional data into w-dimensional data. Anomalies in a shingled space represent unusual curves. [Examiner noting that the sliding the window measures sequential (i.e. consecutive, successive) timeframes]). 

In respect to claim 19, Mishra discloses the computer-implemented method of claim 1, wherein a set of timeframes from which the set of timeframe-specific values is derived is automatically determined based on timeframe-related attributes of the data set (see at least [0022] In one embodiment, a programmatic interface based at least in part on a version of SQL (Structured Query Language) or some other commonly-used query language may be implemented by the SMAS to enable clients to specify the details of the results they wish to obtain-e.g., whether some or all of the attribute values of the observation .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra (U.S. 2017/0199902) in view of Georgopoulos (U.S. 2012/0023050). 

In respect to claims 11 and 31, Mishra discloses the computer-implemented method of claim 1 (see Id.) and while Mishra discloses determining a measure outlier threshold using statistical properties (see at least [0055] In different embodiments, the precise thresholds and statistical properties that are used to designate an observation record as an outlier, or to generate an outlier score for a given observation record, may vary), it may not explicitly disclose wherein determining a measure outlier threshold comprises calculating p-values based on statistical tests of the set of timeframe-specific values of the measure. 
	Analogous art Georgopoulos calculating p-values based on statistical tests of the set of timeframe-specific values of the measure  (see at least [0023] ... A P-value is determined (e.g., using a standard table oft-scores) based on the calculated t-score. In one embodiment, if the P-value is less than 0.05, the null hypothesis is rejected). 
	It would have been obvious to one of ordinary skill in the art to substitute one type of statistical equation for another since it has been held that express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious (In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)).
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mishra (U.S. 2017/0199902) in view of Pokorny et al. (U.S. 2003/0150908, hereinafter Pokorny). 

18 , Mishra discloses the computer-implemented method of claim 1 (see Id.), and while Mishra discloses time windows over which anomaly detection should be performed (see at least  [0022]), it may not explicitly disclose wherein the set of timeframe-specific values of the measure correspond to measures calculated for each month in a set of recent twelve months.
	Analogous art Pokorny discloses wherein the set of timeframe-specific values of the measure correspond to measures calculated for each month in a set of recent twelve months ([0256] ... The retrieved report data pertains only to the selected time period; that is, data from any other time period is excluded from the report data.  The time periods include, but are not limited to, a month-to-date time period, a week-to-date time period, a year-to-date time period, a last thirty days time period, a last seven days time period, and a user-specifiable time period [i.e. in a set of recent twelve months]). 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the user definable time period, including year to date, Pokorny with the time windows of Mishra. 
Thus, the simple combination of one known element with another producing a predictable result of determining outliers for any user specified time period of interest,  renders the claim obvious. 
	
Allowable Subject Matter
Claims 2, 12, 20, and 32 would be allowable the independent claims and applicable dependent claims were amended to overcome rejections under 35 U.S.C. 112(a), and 35 U.S.C. 101, set forth in this Office action and if the allowable claims were rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016), holding that: “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972)”.  
        
        2 See Electric Power Group;  “And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014)”.
        .
        3 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        4 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015). 
        
        
        5 Examiner noting that aggregated weights is merely another weight.
        
        6 See, Applicant’s specification at [0006]
        7 Examiner noting that ‘preconfigured weights’ is not recited in Applicant’s specification.